      Case 1:20-cv-00911-SM Document 14 Filed 11/17/20 Page 1 of 8




                     UNITED STATES DISTRICT COURT

                      DISTRICT OF NEW HAMPSHIRE


Xzavier A. Randolph Fleming,
Selena S. Randolph, and
Qiayra M. Randolph,
     Plaintiff

     v.                                     Case No. 20-cv-911-SM
                                            Opinion No. 2020 DNH 199

Korde & Associates, P.C.,
Wilmington Savings Fund Society,
NewRez, LLC d/b/a Shellpoint Mortgage
Servicing, and Unknown Mortgage Creditor,
     Defendants



                               O R D E R


     This is yet another in a lengthy series of frivolous

lawsuits (and bankruptcy filings) seeking to enjoin the

foreclosure of a mortgage deed to property at 16 Front Street,

Rochester, New Hampshire.    Like those before it, this action

necessarily fails.



     Plaintiffs have, once again, sued the mortgage holder

(“Wilmington”), as well as its servicing agent (“Shellpoint”)

and its legal counsel/foreclosure agent (“Korde”).        They seek to

enjoin the foreclosure sale (or, now that the foreclosure has

occurred, set it aside).    And, for reasons that are not entirely
      Case 1:20-cv-00911-SM Document 14 Filed 11/17/20 Page 2 of 8



clear, plaintiffs move the court to compel defendants to conduct

a judicial foreclosure of the mortgage – presumably because they

believe they have some defenses.       They do not.1



     All defendants have moved to dismiss.       For the reasons

discussed, those motions are granted.



                              Background

     Because plaintiffs – in particular the mortgagor, Selena

Randolph – have already litigated these claims, the factual

background to the parties’ dispute has been discussed many

times, by many courts.    See, e.g., John Doe 1-10 and Randolph v.

Wilmington Savings Fund Society, FSB, 2020 DNH 91, 2020 WL

2813065 (D.N.H. May 29, 2020) (“Randolph I”).          Those facts need




1    Plaintiffs explain that, “We have continually said the
whole financial administration is unconscionable and unworkable.
They cannot ‘transfer’ a servicing relationship, and all of it
violates TILA, RESPA and FDCPA. Under UCC 3-501, the ‘holder’
of any Note must present it ‘at the place of payment.’
Obviously this is impossible here. If this were a judicial
foreclosure case and the defendant was a plaintiff, the first
objection would be that it failed to ‘exhaust a plain remedy’:
go cash the Note, go collect complete payment due in exchange
for the bill, which is then left in original with the maker in
their own possession, to be destroyed and thereby cancelled out
of circulation. This is the ordinary use of ‘negotiable
instruments,’ but it never happens in these cases, will not
happen here, and cannot happen at all.” Plaintiffs’ Opposition
Memorandum (document no. 13) at 1-2 (emphasis in original).


                                   2
      Case 1:20-cv-00911-SM Document 14 Filed 11/17/20 Page 3 of 8



not be recounted in detail.    It is sufficient to note the

following.



     In April of 2007, Randolph executed a promissory note in

the principal amount of $314,400.      She secured her obligations

under that note by conveying a mortgage deed to property located

at 16 Front Street, Rochester, New Hampshire.       The mortgagee was

Mortgage Electronic System, Inc., as nominee for the lender.

Subsequently, Wilmington, as Trustee for BCAT 2017-19TT, was

assigned that mortgage and became the holder of Randolph’s note.



     Randolph defaulted on the note several years ago and owes

more than $120,000 on that debt.2      Since her default, Randolph

has employed a number of questionable and meritless tactics to

avoid foreclosure, including the filing of at least eight

bankruptcy proceedings (seven in New Hampshire and one in

Massachusetts), and what might well have been a fraudulent

transfer of the property - on the eve of one scheduled

foreclosure - to her mother, Qiayra (who immediately filed a

bankruptcy petition).   Bankruptcy courts in both New Hampshire


2    In 2013, Randolph was in default and she was permitted to
modify the terms of her original loan. At the time, the
outstanding balance exceeded $500,000. As part of that
modification, more than $430,000.00 in debt was forgiven, and
Randolph’s new principal balance was reduced to $74,290.00. She
defaulted on that Loan Modification Agreement as well.


                                   3
      Case 1:20-cv-00911-SM Document 14 Filed 11/17/20 Page 4 of 8



and Massachusetts have barred Randolph (and her mother), in

varying degrees, from filing any bankruptcy petitions related

to, or scheduling, the property.



     In Randoph I, this court summarized the pertinent (pre-

foreclosure) facts as follows:


     So, looking beyond the arguably fraudulent transfer,
     and the numerous abusive bankruptcy filings, and the
     state court lawsuit, the relevant facts related to the
     property at 16 Front Street are currently as follows:

          1.   Randolph’s mother (not Randolph) currently
          holds title to the property, subject to
          Wilmington’s mortgage deed;

          2.   The note secured by that mortgage deed is in
          default, Wilmington’s right to foreclose has been
          (repeatedly) established, and the bankruptcy
          court has (repeatedly) granted Wilmington relief
          from the automatic stay to pursue its contractual
          and statutory right to foreclose the mortgage
          deed; and

          3.   The bankruptcy court has barred Randolph
          from filing any bankruptcy petitions until late
          2020, and provided that, for a period of two
          years, the automatic stay provisions of the
          bankruptcy code shall not apply to the property
          or serve to bar or delay Wilmington’s foreclosure
          efforts with respect to that property.


Randolph I, 2020 WL 2813065 at *2.      In that case, Randolph

sought, inter alia, an order declaring her ownership of the

property, free of any encumbrances (based upon adverse

possession), as well as an order enjoining a pending foreclosure



                                   4
         Case 1:20-cv-00911-SM Document 14 Filed 11/17/20 Page 5 of 8



sale.    She was denied all relief, judgment was entered, and the

case was closed.      On September 2, 2020, Wilmington conducted a

“power of sale” foreclosure, foreclosed the mortgage deed, and

sold the property to a third party.



        In their complaint (document no. 1-1) and amended complaint

(document no. 10), plaintiffs advance a variety of claims,

including assertions that the promissory note had already been

paid (it had not), the mortgage “expired” and, therefore, the

foreclosure sale was time-barred (it was not), and the notice of

foreclosure was defective (it was not).         Nearly all of

plaintiffs’ claims have been litigated before and resolved

against the mortgagor, Randolph.          They are, then, barred by

principles of res judicata.       Those that have not been addressed

previously, or are not otherwise barred, are meritless.



        The only arguably viable and novel claim is the assertion

that the foreclosure sale was defective.          According to

plaintiffs, the notice of sale falsely identifies Wilmington as

mortgagee, the notice of sale failed to advertise the place of

sale, and the “sale procedure is unconscionable.”           Amended

Complaint (document no. 10) at 1-2.         Plaintiffs also challenge

Wilmington’s use of a foreclosure agent (defendant Korde), which

they say was engaged in the unauthorized practice of law.               And,


                                      5
         Case 1:20-cv-00911-SM Document 14 Filed 11/17/20 Page 6 of 8



finally, plaintiffs assert that Wilmington is merely an illegal,

“nominal stand-in” for the true mortgagee.          Consequently, say

plaintiffs, Wilmington lacked legal authority to foreclose the

mortgage.    Id. at 4.



        Each of those allegations is frivolous and conclusory.

Most are demonstrably false.        None states a viable claim for

relief.    See generally SEC v. Tambone, 597 F.3d 436, 441, 442

(1st Cir. 2010) (“If the factual allegations in the complaint

are too meager, vague, or conclusory to remove the possibility

of relief from the realm of mere conjecture, the complaint is

open to dismissal.”).      See also Shay v. Walters, 702 F.3d 76, 82

(1st Cir. 2012).



        Both the mortgage and the notice of sale are attached to

plaintiffs’ complaint.       See Legal Notice of Mortgagee’s Sale of

Real Estate (document no. 1-1) at 13-15; Mortgage (document no.

1-2).    Looking beyond plaintiffs’ vague and occasionally

fanciful claims, there is no indication that the notice of sale

failed to comply with New Hampshire law.          See generally N.H.

Rev. Stat. Ann. 479:25 (establishing the requirements of a

“power of sale” foreclosure).        As required, that notice was

published for three successive weeks in a newspaper of general

circulation and it contained the elements and disclosures


                                      6
         Case 1:20-cv-00911-SM Document 14 Filed 11/17/20 Page 7 of 8



specified by New Hampshire law.        See Sale Publication Notices

(document no. 9-14) at 2-4.       Plaintiffs’ asserted “defects” in

the foreclosure sale are, then, contradicted by the very

documents attached to their complaint and those of public

record.



        None of the claims asserted in plaintiffs’ original

complaint or their amended complaint states a viable cause of

action.    Defendants are, then, entitled to dismissal of all

claims asserted against them.



                                 Conclusion

        These pro se plaintiffs – in particular, Selena Randolph -

have engaged in an unrelenting, multi-year, and frivolous course

of litigation aimed at thwarting Wilmington’s lawful right to

foreclose the mortgage deed securing Randolph’s long-defaulted

obligations to repay her mortgage loan.         Wilmington’s right to

foreclose the mortgage has been litigated – and affirmed –

before.    Indeed, in September of 2020, Wilmington conducted a

public foreclosure sale and sold the property to a third party.

Consequently, plaintiffs’ efforts to enjoin that foreclosure are

moot.    Their other various assaults on the validity of the

mortgage and propriety of the foreclosure sale are entirely

without merit.     Plaintiffs are put on notice that similar future


                                      7
       Case 1:20-cv-00911-SM Document 14 Filed 11/17/20 Page 8 of 8



conduct will likely result in sanctions, including payment of

defendants’ reasonable attorney’s fees and costs.



      For the foregoing reasons, as well as those set forth in

defendants’ legal memoranda, Korde & Associates’ Supplemental

Motion to Dismiss (document no. 11) and Wilmington Savings Fund

Society’s Supplemental Motion to Dismiss (document no. 12) are

granted.



      The Clerk of Court shall enter judgment in accordance with

this order and close the case.


      SO ORDERED.


                                        ____________________________
                                        Steven J. McAuliffe
                                        United States District Judge

November 17, 2020

cc:   Xzavier A. Randolph Fleming, pro se
      Selena S. Randolph, pro se
      Qiayra M. Randolph, pro se
      Susan W. Cody, Esq.
      Tracy A. Kish, Esq.
      Thomas J. Pappas, Esq.




                                    8
